Exhibit 10.8









PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS






Between




BURLINGTON CROSSING REALTY TRUST






as Seller






and






ARCP ACQUISITIONS, LLC






as Buyer










May 30, 2014

1
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS






DATED:
Dated to be effective as of May 30, 2014 (the “Effective Date”).



PARTIES:
This Purchase Agreement and Escrow Instructions is between BURLINGTON CROSSING
REALTY TRUST, a Massachusetts nominee trust, as “Seller”, and ARCP ACQUISITIONS,
LLC, a Delaware limited liability company, as “Buyer”.





WHEREAS, as of the Effective Date, Seller is the fee title owner of those
certain improved properties located at 53 South Avenue and 63 South Avenue in
Burlington, Massachusetts, as legally described on Exhibit A attached hereto
(the “Real Property”);


WHEREAS, as of the Effective Date, a portion of the Real Property is improved
with a building containing approximately 150,673 square feet(the “Phase I
Building”) and, as of the Closing Date, will be further improved with an
additional building containing approximately 274,110 square feet (the “Phase II
Building” and collectively with the Phase I Building, the “Buildings”) which
Real Property and Buildings are leased to Keurig Green Mountain, Inc. formerly
known as Green Mountain Coffee Roasters, Inc. (“Tenant”) in accordance with a
written lease dated as of June 19, 2012 (the “Lease”). The Real Property, the
Building, the improvements to the Real Property (the “Improvements”), the
personal property, if any, of Seller located on the Real Property and Seller’s
interest in the Lease and all rents issued and profits due or to become due
thereunder are hereinafter collectively referred to as the “Property”; and


WHEREAS, Buyer desires to purchase the Property from Seller and Seller desires
to sell the Property to Buyer free and clear of all liens, all as more
particularly set forth in this Purchase Agreement and Escrow Instructions (the
“Agreement”).


NOW THEREFORE, in consideration of the promises set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer (each, a “Party” and, collectively, the
“Parties”) hereby agree as follows:


1.    INCORPORATION OF RECITALS. All of the foregoing Recitals are hereby
incorporated as agreements of the Parties.


2.    BINDING AGREEMENT. This Agreement constitutes a binding agreement between
Seller and Buyer for the sale and purchase of the Property subject to the terms
set forth in this Agreement. Subject to the limitations set forth in this
Agreement, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns. This Agreement supersedes all other
written or verbal agreements between the Parties concerning any transaction

2
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



embodied in this Agreement. No claim of waiver or modification concerning the
provision of this Agreement shall be made against a Party unless based upon a
written instrument signed by such Party.


3.    INCLUSIONS IN PROPERTY.


(a)    The Property. The term “Property” shall also include the following:


(1)    all tenements, hereditaments and appurtenances pertaining to the Real
Property;


(2)    all mineral, water and irrigation rights of Seller, if any, running with
or otherwise pertaining to the Real Property;


(3)    all interest, if any, of Seller in any road adjoining the Real Property;


(4)    all interest, if any, of Seller in any award made or to be made or
settlement in lieu thereof for damage to the Property by reason of condemnation,
eminent domain or exercise of police power;


(5)    all of Seller’s interest in the Building, the Improvements and any other
improvements and fixtures on the Real Property;


(6)    all of Seller’s interest, if any, in any equipment, machinery and
personal property on or used in connection with the Real Property (the
“Personalty”);


(7)    the Lease and security deposit, if any, now or hereafter due thereunder;
and,


(8)    all of Seller’s interest, to the extent transferable, in all permits and
licenses (the “Permits”), warranties (the “Warranties”), contractual rights and
intangibles (including rights to the name of the Improvements as well as all
construction contracts, subcontracts, architectural/engineering plans and/or
agreements and similar agreements) with respect to the design, development,
construction, operation, maintenance, repair and/or improvement of the Property
(collectively, the “Contracts”).


The portion of the Property relating to the Phase I Building and upon which the
Phase I Building is located is sometimes referred to herein, together with each
of the items in subsection (1) through (8) above, inclusive, relating to the
Phase I Building, as the “Phase I Property”. The portion of the Property
relating to the Phase II Building and upon which the Phase II Building is
located is sometimes referred to herein, together with each of the items in
subsection (1) through (8) above, inclusive, relating to the Phase II Building,
as the “Phase II Property”. The Phase I Property and the Phase II Property are
individually and collectively, as the context may require, referred to herein as
the Property and include all of the items set forth above.



3
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



(b)    The Transfer Documents. The Personalty shall be transferred by that
certain bill of sale from Seller to Buyer, the agreed upon form of which is
attached hereto as Exhibit B (the “Bill of Sale”); the Lease shall be
transferred by that certain assignment and assumption of lease, the agreed upon
form of which is attached hereto as Exhibit C (the “Assignment of Lease”); the
Permits, Warranties and Contracts shall be transferred by that certain
assignment and assumption agreement, the agreed upon form of which is attached
hereto as Exhibit D (the “Assignment Agreement”); and the Real Property, the
Building and the Improvements shall be transferred and conveyed by execution and
delivery of Seller’s quitclaim deed, the agreed upon form of which is attached
hereto as Exhibit E (the “Deed”). The Bill of Sale, the Assignment of Lease, the
Assignment Agreement and the Deed are hereinafter collectively referred to as
the “Transfer Documents”. Notwithstanding the foregoing, in the event any
Warranty transfer requires the approval of the applicable warrantor and/or
satisfaction of any other customary and reasonable conditions to such transfer,
Seller shall obtain such approval and satisfy all such conditions no later than
COE (as defined below), including, without limitation, payment of any fees
relating thereto. During the Study Period, the Parties shall identify what
Warranties, and related conditions, shall be required of Seller.


4.    PURCHASE PRICE. The aggregate price to be paid by Buyer to Seller for the
Property is ONE HUNDRED FIFTY SIX MILLION FIVE HUNDRED THOUSAND and NO/100
Dollars ($156,500,000.00) (as may be adjusted below, the “Purchase Price”), a
portion of which in an amount equal to $39,400,000 is allocated to the Phase I
Property and the remaining portion of which in an amount equal to $117,100,000
is allocated to the Phase II Property, and is payable as follows:


(a)Eleven Million Nine Hundred Seventy Thousand and No/100 Dollars
($11,970,000.00) earnest money (said amount, plus all interest earned or accrued
thereon, the “Earnest Money Deposit”) to be deposited in escrow with First
American Title Insurance Company, 2425 East Camelback Road, Suite 300, Phoenix,
Arizona 85016, Attention: Brandon Grajewski (“Escrow Agent”) in the following
manner:


(i)    not later than three (3) business days following the receipt by Escrow
Agent of a fully-executed original of this Agreement (said receipt by Escrow
Agent of both a fully-executed original of this Agreement and the Earnest Money
Deposit, the “Opening of Escrow”) a portion of the Earnest Money Deposit equal
to $1,970,000, which amount shall be allocated to the Phase I Property;


(ii)     not later than three (3) business days following the Opening of Escrow,
a portion of the Earnest Money Deposit in an amount equal to $3,333,333.00,
which amount shall be allocated to the Phase II Property;


(iii)    on or before the expiration of the Study Period for the Phase II
Property, a portion of the Earnest Money Deposit in an amount equal to
$3,333,333.00, which amount shall also be allocated to the Phase II Property;
and



4
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



(iv)    not later than three (3) business days after the date that Tenant has
unconditionally accepted possession of the Phase II Building and is
contractually obligated to pay, and has actually commenced payment of, full
unabated rent for the Phase II Building pursuant to the Lease, a portion of the
Earnest Money Deposit in an amount equal to $3,333,334.00, which amount shall
also be allocated to the Phase II Property.


The Earnest Money Deposit is to be held by Escrow Agent until released to Seller
or Buyer as provided herein or paid to Seller at close of escrow on the Closing
Date (such close of escrow, as to each Property, “COE” or “Closing”) (such
applicable portion of the Earnest Money Deposit allocated to the Phase I
Property and Phase II Property above shall be paid to Seller at the applicable
COE for the applicable Property); and


(b)Such amounts, in additional cash, or other immediately available funds (as
may be increased or decreased by such sums as are required to take into account
any additional deposits, prorations, credits, or other adjustments required by
this Agreement), set forth in one or more settlement or closing statements
prepared by Escrow Agent and approved by Buyer and Seller in connection with COE
of each applicable portion of Property purchased by Buyer from Seller pursuant
to this Agreement, to be deposited in escrow with Escrow Agent on or before COE
as to each such portion of the Property, which sum is to be held by Escrow Agent
until cancellation of this Agreement as provided herein or paid to Seller at
COE.


(c)Notwithstanding anything to the contrary contained in this Agreement, Seller
and Buyer acknowledge and agree that (i) the Purchase Price allocated to the
Phase I Property has been determined by dividing the initial annual base rent to
be paid under Lease for such Property by a capitalization rate of 6.70% (the
“Phase I Cap Rate”), (ii) the Purchase Price allocated to the Phase II Property
has been determined by dividing the initial annual base rent to be paid under
Lease for such Property by a capitalization rate of 7% (the “Phase II Cap Rate”)
and, at COE, the final Purchase Price will be determined by dividing the initial
annual base rent set forth in the Lease by the applicable capitalization rate
described above (subject to further readjustment pursuant to subsection (iii)
below), and (iii) if COE for the Phase II Property does not occur on or before
the Outside Date (as defined below) and if the 10-year Treasury yield on the
business day prior to the COE is more than twenty (20) basis points greater than
the 10-year Treasury yield on the Effective Date (the “20-Point Spread”), the
Purchase Price for the Phase II Property shall be recalculated using a Cap Rate
that will increase the Phase II Cap Rate by one (1) basis point for every two
(2) basis points in excess of the 20-Point Spread. By way of example, if, as of
the Effective Date, the 10-year Treasury yield is 2.71%, COE for the Phase II
Property occurs after the Outside Date and the 10-year Treasury at such time is
2.98% (an increase of 0.27% or twenty seven (27) basis points), the Phase II Cap
Rate at COE would be 7.035%.


5.    DISPOSITION OF EARNEST MONEY DEPOSIT. Seller and Buyer hereby instruct
Escrow Agent to place the Earnest Money Deposit in a federally insured
interest‑bearing passbook account on behalf of Seller and Buyer. The Earnest
Money Deposit shall be applied as follows:



5
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



(a)    if Buyer cancels this Agreement as Buyer is so entitled to do as provided
in this Agreement, the Earnest Money Deposit shall be paid immediately to Buyer;


(b)    if Buyer terminates this Agreement with respect to either the Phase I
Property or the Phase II Property as Buyer is so entitled to do as provided in
this Agreement, the portion of the Earnest Money Deposit allocated to such
Property shall be paid immediately to Buyer for the applicable terminated
Property, however, in no event shall Buyer have the right to purchase the Phase
II Property unless Buyer has closed on the Phase I Property; and therefore,
notwithstanding any language to the contrary set forth in this Agreement, upon
any termination of this Agreement with respect to the Phase I Property, this
entire Agreement shall terminate (including all rights to purchase the Phase II
Property) and the Earnest Money Deposit shall be paid to the party entitled to
receive the same payment to the terms of this Agreement;
(c)    if the Earnest Money Deposit, or any portion thereof, is forfeited by
Buyer pursuant to this Agreement, such Earnest Money Deposit, or portion
thereof, shall be paid to Seller as Seller’s agreed and total liquidated damages
with respect to the applicable Property, it being acknowledged and agreed that
it would be difficult or impossible to determine Seller’s exact damages; and
(d)    if escrow closes , the portion of the Earnest Money Deposit allocated to
such Property (i.e., $1,970,000 for the Phase I Property and $10,000,000 for the
Phase II Property) shall be credited to Buyer, automatically applied against the
Purchase Price for such Property and paid to Seller at COE.


6.    PRELIMINARY TITLE REPORT AND OBJECTIONS.


(a)    Within ten (10) days after the Opening of Escrow, Escrow Agent shall
deliver a current Preliminary Title Report (the “Report”) for an ALTA extended
coverage title insurance policy (the “Owner’s Policy”) on the Property to Buyer
and Seller. The Report shall show the status of title to the Property as of the
date of the Report and shall also describe the requirements of Escrow Agent for
the issuance of the Owner’s Policy as described herein. The cost of the Owner’s
Policy and any additional costs for an extended coverage policy, endorsements
thereto (excluding, however, those endorsements required to cure one or more
Objectionable Matters (as hereinafter defined), which endorsements shall be
issued at Seller’s sole cost and expense), or any lender’s title policy shall be
paid by Buyer. In addition to the Report, Escrow Agent shall simultaneously
deliver to Buyer legible copies of all documents identified in Part Two of
Schedule B of the Report.


(b)    If Buyer is dissatisfied with any exception to title as shown in the
Report and/or any matter disclosed by the Survey (collectively, the
“Objectionable Matters”), then Buyer may either, by giving written notice
thereof to Escrow Agent and to Seller (i) on or before expiration of the Study
Period (as defined below) or (ii) ten (10) days from Buyer’s receipt of the
Report, whichever is later, (a) cancel this Agreement, whereupon the Earnest
Money Deposit shall be returned to Buyer together with all documents deposited
in escrow by Buyer, or (b) provisionally accept the title subject to Seller’s
agreement to cause the removal of or otherwise use commercially reasonable
efforts to cure the Objectionable Matters, in which case Seller shall (at its
sole cost up

6
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



to the Cap, as hereinafter defined) remove or otherwise cure the Objectionable
Matters before COE. Seller shall notify Buyer in writing within five (5)
business days after receiving Buyer’s written notice of disapproval or
objection, if Seller does not intend to remove (or cause the Escrow Agent to
endorse over, to Buyer’s satisfaction) or otherwise use commercially reasonable
efforts to cure any such Objectionable Matters. Seller’s lack of response shall
be deemed as Seller’s affirmative denial of its commitment to remove or
otherwise cure the Objectionable Matters prior to COE. If written notice of
dissatisfaction is not timely given by Buyer to Seller pursuant to this Section
6(b), then Buyer shall be deemed to have disapproved of the condition of the
title of the Property as shown by the Report, and shall have elected to
terminate this Agreement, whereupon the Earnest Money Deposit shall be returned
to Buyer and all other obligations under this Agreement shall terminate.


(c)    In the event the Report is later amended (each such amended Report, an
“Amended Report”) to include new exceptions that are not set forth in a prior
Report, or in the event any Survey is amended (each such Survey, an “Amended
Survey”) to include or depict matters that are not set forth in the prior
Survey, Buyer shall have until the later of (i) the expiration of the Study
Period, (ii) the date that is seven (7) days after Buyer’s receipt of both such
Amended Report and copies of the documents identified in the new exceptions or
new requirements, or (iii) the date seven (7) days after Buyer’s receipt of the
Amended Survey, as applicable, within which to cancel this Agreement and receive
a refund of the Earnest Money Deposit allocable to the applicable Property or to
provisionally accept the title subject to Seller’s agreement to cause the
removal of or otherwise use commercially reasonable efforts to cure the
Objectionable Matters. Seller shall notify Buyer in writing within five (5)
business days after receiving Buyer’s written notice of disapproval or
objection, if Seller does not intend to remove (or cause the Escrow Agent to
endorse over, to Buyer’s satisfaction) or otherwise cure any such additional
Objectionable Matters. Seller’s lack of response shall be deemed as Seller’s
affirmative denial of its commitment to remove or otherwise cure the
Objectionable Matters prior to COE. If written notice of either satisfaction or
dissatisfaction is not timely given by Buyer to Seller pursuant to this Section
6(c), then Buyer shall be deemed to have disapproved of the condition of the
title of the Property as shown by the Amended Report or disapproved of the
Amended Survey, and shall have elected to terminate this Agreement as to the
Phase II Property, whereupon the Earnest Money Deposit allocable to the Phase II
Property shall be returned to Buyer and all other obligations under this
Agreement with respect to the Phase II Property shall terminate. Notwithstanding
the foregoing, in no event shall Buyer have the right to cancel this Agreement
as set forth above if Seller has agreed to cause the removal of or cure an
Objectionable Matter pursuant to the foregoing provisions. If Seller has agreed
to cause the removal of or cure an Objectionable Matter and fails to do so by
COE, such failure shall be a default by Seller hereunder.


(d)    If Seller serves notice to Buyer that Seller does not intend to remove or
otherwise cure any of the Objectionable Matters before COE as to either the
Phase I Property or the Phase II Property (or if Seller is deemed to have
affirmatively denied committing to remove or otherwise curing any of the
Objection Matters as to either the Phase I Property or the Phase II Property),
Buyer shall, within ten (10) days thereafter, notify Seller and Escrow Agent in
writing of Buyer’s election to either (i) terminate this Agreement whereupon the
Earnest Money Deposit shall be returned to Buyer and all other obligations under
this Agreement shall terminate, or (ii)

7
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



Buyer may waive such Objectionable Matters and the transaction shall close as
scheduled. As aforesaid, upon any termination of this Agreement as to the Phase
I Property, the remainder of this Agreement shall, notwithstanding any other
provision to the contrary, automatically terminate. If Seller agrees to remove
or otherwise cure the Objectionable Matters but fails or is unable to do so by
the scheduled COE date after using commercially reasonable efforts to do so, or
if Buyer otherwise receives notice that Seller has failed or refused to remove
or otherwise cure the Objectionable Matters after using commercially reasonable
efforts to do so, Buyer shall, within ten (10) days after either said COE date
or its receipt of notice of such failure or inability, notify Seller and Escrow
Agent in writing of Buyer’s election to either (i) terminate this Agreement,
whereupon the Earnest Money Deposit shall be returned to the Buyer, Seller shall
promptly reimburse Buyer for all out-of-pocket costs and properly documented
(including, without limitation, reasonable attorneys’ fees and costs) incurred
by Buyer from after the date Buyer delivered its notice of the Objectionable
Matters up to an amount equal to $100,000.00 and all other obligations under
this Agreement shall terminate (except such provisions which are expressly
provided for herein to survive any such termination), or (ii) waive such
Objectionable Matters whereupon the transaction shall close five (5) business
days after Buyer notifies Seller of such election. If written notice of such
election is not timely given by Buyer pursuant to the foregoing sentence, then
Buyer shall be deemed to have elected to terminate this Agreement as set forth
in such sentence. In no event shall Seller’s use of “commercially reasonable
efforts” under this Section 6 require Seller to expend more than $50,000,
exclusive of voluntary monetary liens created or placed on the Property by or on
behalf of Seller; provided that such limitation shall not apply to encumbrances
or security interests against Seller and/or the Property, and encumbrances that
have been voluntarily placed against the Property by Seller after the Effective
Date without Buyer’s prior written consent (sometimes herein referred to as the
“Cap”).


7.    BUYER’S STUDY PERIOD.


(a)    The Study Period. Buyer shall have until 11:59 p.m. MST on the later of
the thirtieth (30th) day after: (i) the Effective Date, or (ii) Buyer’s receipt
of all deliveries of Seller’s Diligence Materials (as hereinafter defined) (the
“Study Period”), at Buyer’s sole cost, within which to conduct and approve any
investigations, studies or tests deemed necessary by Buyer, in Buyer’s sole
discretion, to determine the feasibility of acquiring the Property, including,
without limitation, Buyer’s right to: (i) review and approve the Survey, the
Lease, Seller’s operating statements with respect to the Property and the
Contracts; (ii) meet and confer with Tenant after prior written notice to Seller
and after affording Seller the right to have a representative present, it being
the intent that the actual presence of a representative of Seller shall not be a
condition to such meeting; and, (iii) obtain, review and approve an
environmental study of the Real Property and Building (however, Seller shall
have the right to reasonably approve any invasive testing in advance). Buyer
shall notify Seller during the Study Period which of the Contracts that Seller
shall terminate as of the Closing Date, whereupon the remaining Contracts shall
be assumed by Buyer as herein provided. The investigations, studies or tests
conducted by Buyer pursuant to Section 7(a) are hereinafter referred to as
“Buyer’s Diligence”.


(b)    Right of Entry. Subject to the prior rights of the Tenant in the Property
pursuant to the Lease, Seller hereby grants to Buyer and Buyer’s agents,
employees and contractors

8
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



the right to enter upon the Property, at any time or times prior to COE but with
reasonable advance notice to Seller, to conduct Buyer’s Diligence. In
consideration therefor, Buyer shall and does hereby agree to indemnify and hold
Seller harmless from and against any and all claims for expenses, costs, losses,
liabilities and/or damages asserted against Seller, including, but not limited
to, court costs and attorneys’ fees, which may be incurred by Seller as a direct
result of Buyer’s Diligence. Buyer’s indemnity and hold harmless obligation
shall survive cancellation of this Agreement or COE.


(c)    Study Period Cancellation. Unless Buyer so notifies Seller or Escrow
Agent, in writing, on or before the end of the Study Period of Buyer’s
acceptance of Buyer’s Diligence and waiver of the contingencies as set forth in
Section 7(a), this Agreement shall be terminated and the applicable portion of
the Earnest Money Deposit shall be returned immediately to Buyer and, except as
otherwise provided in this Agreement, neither of the Parties shall have any
further liability or obligation under this Agreement. Upon any such cancellation
by Buyer, and if Seller elects to reimburse to Buyer one-half of the costs
incurred in connection with Buyer’s Diligence, Buyer agrees to forward to
Seller, at no additional cost to Buyer (other than copy costs) and without any
representation or warranties, copies of the Buyer’s Diligence materials and
shall return all of Seller’s Diligence Materials to Seller. In the event that
this Agreement is not canceled as provided under this subsection (c), then the
Earnest Money Deposit shall be non-refundable to Buyer, except for a Seller’s
default or as expressly provided herein to the contrary. These provisions shall
survive the termination of this Agreement.


(d)    Tenant Right of First Refusal or Right of First Offer. Notwithstanding
the fact that the Lease may contain a tenant right of first refusal or right of
first offer (either such right, a “ROFR”), Buyer hereby agrees that the Study
Period shall commence and run as set forth in Section 7(a) above, and
commencement thereof shall not be tolled pending receipt of a waiver of such
ROFR by Tenant; provided, however, that in return therefor, Seller hereby agrees
that, in the event Tenant does give notice of its intent to exercise the ROFR or
does actually exercise the ROFR, Seller shall promptly reimburse to Buyer all
reasonable out-of-pocket and third-party property diligence expenses incurred by
Buyer and properly documented (including, without limitation, reasonable
attorneys’ fees and costs) up to an amount equal to $100,000.00. Pursuant to a
written waiver dated March 26, 2014, a copy of which has been, or shall be,
provided to Buyer as part of the Seller’s Diligence Materials (as hereinafter
defined), Seller represents and warrants to Buyer that Tenant has waived its
ROFR under the Lease.


8.    DELIVERY OF SELLER’S DILIGENCE MATERIALS. Seller agrees to deliver to
Buyer contemporaneously with the Effective Date all information in Seller’s
possession or control, and to the extent applicable, relating to the leasing,
operating, maintenance, construction (including the Certificate of Occupancy for
the Property), repair, zoning (including any zoning verification letters),
platting, engineering, soil tests, water tests, environmental tests, market
studies, master planning, architectural drawings and like matters regarding the
Property and/or the Tenant (collectively, “Seller’s Diligence Materials”), all
at no cost to Buyer. The foregoing deliveries shall include, but not be limited
to, copies of all: (i) books of account and records for the Property for the
last twenty-four (24) months (including year-end Tenant CAM expense
reconciliations); (ii) the Lease, including all amendments thereto, guaranties
thereof and assignments thereof and, to the

9
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



extent the landlord is obligated to deliver such a policy to Tenant under the
Lease, a copy of the leasehold title insurance policy; (iii) a detailed listing
of all capital expenditures on the Property for the last thirty-six (36) months;
(iv) the maintenance history of the Property for the last twenty-four (24)
months; (v) current maintenance, management, and listing contracts for the
Property including any amendments thereto; (vi) all claims or suits by Tenant or
third parties involving the Property or the Lease or any Contracts (whether or
not covered by insurance); (vii) a list of all claims or suits by or against
Seller regarding the Property for the last thirty-six (36) months; (viii) any
appraisals of the Property; (ix) the site plan with respect to, and a current
survey of, the Property; (x) copies of all Contracts, Warranties and Permits;
and (xi) any other documents or other information in the possession of Seller or
its agents pertaining to the Property. Should Seller receive new or updated
information regarding any of the matters set forth in this Section 8 after the
Effective Date and prior to COE, Seller will immediately notify Buyer of such
fact and will promptly deliver complete copies thereof to Buyer.


9.    THE SURVEY. Promptly after the Opening of Escrow, Buyer shall, at its sole
cost and expense, cause a surveyor licensed in the State of Massachusetts to
complete and deliver to Escrow Agent and Buyer a current, certified ALTA
As-Built survey of the Real Property, Building and Improvements (the “Survey”).
The legal descriptions in the Survey shall control over the description in
Exhibit A attached hereto to the extent they may be inconsistent. The Survey
shall set forth the legal description and boundaries of the Property and all
easements, encroachments and improvements thereon.


10.    IRS SECTION 1445. Seller shall furnish to Buyer in escrow by COE a sworn
affidavit (the “Non-Foreign Affidavit”) stating under penalty of perjury that
Seller is not a “foreign person” as such term is defined in Section 1445(f)(3)
of the Internal Revenue Code of 1986, as amended (the “Tax Code”). If Seller
does not timely furnish the Non-Foreign Affidavit, Buyer may withhold (or direct
Escrow Agent to withhold) from the Purchase Price an amount equal to the amount
required to be so withheld pursuant to Section 1445(a) of the Tax Code, and such
withheld funds shall be deposited with the Internal Revenue Service as required
by such Section 1445(a) and the regulations promulgated thereunder. The amount
withheld, if any, shall nevertheless be deemed to be part of the Purchase Price
paid to Seller.


11.    DELIVERY OF POSSESSION. Seller shall deliver possession of the Property
to Buyer at COE subject only to the rights of Tenant under the Lease as approved
by Buyer as part of Buyer’s Diligence.


12.    BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions
precedent set forth in this Agreement, Buyer’s obligations to perform under this
Agreement and to close escrow with respect to either Property are expressly
subject to the following:


(a)    the delivery by Seller to Escrow Agent, for delivery to Buyer at COE, of
the executed original Transfer Documents for such Property and, at COE of the
Phase I Property, the Right of First Offer Agreement and the Memorandum of ROFO
(as both are defined below);



10
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



(b)    the issuance of the Owner’s Policy (or a written commitment therefor) for
such Property in the amount of the Purchase Price allocated to such Property,
insuring that Buyer has good and marketable fee simple title to the Property
subject only to those matters approved or deemed approved by Buyer pursuant to
this Agreement showing that all taxes, assessments, and municipal charges which
are due have been paid, and containing the endorsements (or revisions to
Schedule B, as applicable) listed below (but only to the extent that such
endorsements are available in the jurisdiction where such Property is located):
specific access/access via insured easement, survey, owner’s comprehensive (ALTA
9.2), zoning (including parking/sufficiency), contiguity (if applicable),
designation of improvements/address, tax parcel, subdivision, tax sale,
arbitration deletion and forced removal/CLTA 103.3 for all setback line
violations and easement encroachments;


(c)    the delivery by Seller to Buyer at COE of all security deposits and
pre-paid/abated rents under the Lease, if any, in the form of a credit in favor
of Buyer against the Purchase Price;


(d)    the deposit by Seller with Buyer not later than five (5) days prior to
each COE of: (i) an original estoppel certificate, in the form of Exhibit G
attached hereto and made a part hereof (or in such form as may be prescribed
under any Lease) (u) dated not more than thirty (30) days prior to COE, (v)
executed by Tenant and naming Buyer (or its designee) and any lender of which
Buyer provides written notice to Seller pursuant to the notice provisions hereof
(“Lender”) as addressees, (w) verifying the basic facts of the Lease (term,
rental, expiration date, options, if any exist), (x) confirming that there are
no defaults by the landlord under the Lease and that no percentage rents or
impounds are paid pursuant to the Lease (or specifying the amount(s) thereof),
(y) confirming that all punchlist items have been completed by Seller and
accepted by Tenant and that all improvements have been completed in accordance
with the Lease, and (z) if Tenant’s obligations under the Lease have been
guaranteed by another person or entity, also cover such guaranty and also be
signed by such guarantor(s), (ii) a subordination, non-disturbance and
attornment agreement executed by Tenant in the form attached to the Lease, for
the benefit of Lender, and (iii) an original estoppel certificate executed by
all other parties of any applicable reciprocal easement agreement or declaration
of covenants, conditions and/or restrictions (the “REA’s”) and addressed or
certified to Buyer and Lender stating that such instrument is in full force and
effect and is not modified (except as disclosed in such estoppel certificate)
and, to the best knowledge of the party giving the estoppel, the other party or
parties thereto is/are not in default under the applicable instrument and all
amounts, if any, owing under the applicable agreement have been paid in full;


(e)    Intentionally Deleted;


(f)    the deposit with Escrow Agent of an executed affidavit of Seller or, if
Seller is a single-asset entity, of Seller’s principals or parent entity, and
such other documentation as may be reasonably required by Escrow Agent to allow
for the deletion of the mechanics’ lien exception from the Owner’s Policy;


(g)    the delivery by Seller to Buyer of the final and unconditional
Certificate of Occupancy for the Improvements;



11
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



(h)    the deposit with Escrow Agent of a letter from Seller to Tenant
requesting that future rent under the Lease be paid to Buyer;
 
(i)    delivery of the SEC Filing Information (as hereinafter defined) by Seller
to Buyer not less than five (5) days prior to COE;
(j)    delivery to Buyer of the original, fully-executed Lease, and a copy of
all guaranties thereof, all exhibits, amendments and other modifications
thereto, and, if Seller is not the original landlord under the Lease, all
assignments necessary to establish that Seller is the successor-in-interest to
the landlord’s rights under the Lease;
(k)    delivery to Buyer of originals of the Contracts, Warranties and Permits,
if any, in the possession of Seller or Seller’s agents, including, without
limitation, any warranties covering the roof or any other part of the
Improvements, and any correspondence with respect thereto, together with such
non-proprietary leasing and property manuals, files and records which are
material in connection with the continued operation, leasing and maintenance of
the Property;
(l)    Tenant has accepted possession of the Property and is contractually
obligated to pay, and has commenced payment of, full rent pursuant to the Lease;
(m)    receipt by Buyer of an updated environmental report and property
condition report, each dated within thirty (30) days of COE and neither of which
identifies any new issues with the environmental condition of the Property or
any deficiencies in the Improvements located on the Property not previously
disclosed to Buyer in Buyer’s Diligence or conspicuously and explicitly in
Seller’s Diligence Materials; and
(n)    as to the Phase II Property, receipt of the Buyer of (i) a final and
unconditional Certificate of Occupancy for the Phase II Property; and (ii) a
Certificate of Final Completion, including the punchlist items, of Landlord’s
architect as set forth in the Lease.


If the foregoing conditions have not been satisfied by the specified date or COE
as the case may be, then Buyer shall have the right, at Buyer’s sole option, by
giving written notice to Seller and Escrow Agent, to (i) cancel this Agreement,
whereupon the Earnest Money Deposit shall be paid immediately by Escrow Agent to
Buyer and, except as otherwise provided in this Agreement, neither of the
Parties shall have any further liability or obligation under this Agreement, or
(ii) extend such specified date or COE, as applicable, for such amount of time
as Buyer deems reasonably necessary to allow Seller to satisfy such conditions.
As aforesaid, in no event shall the Closing of the Phase II Property occur
without first having closed on the Phase I Property.


13.    SELLER’S REPRESENTATIONS WARRANTIES AND COVENANTS.


(a)    Seller hereby represents and warrants to Buyer as of the Effective Date
and again as of COE that:


(i)    there are no unrecorded leases (other than the Lease), liens or
encumbrances which may affect title to the Property of which the Seller is a
party or has knowledge

12
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



(except as provided in Section 43 below or as necessary in the ordinary course
of business for the Seller to complete construction of the Phase II Building as
required pursuant to the Lease and which will be removed, released or discharged
prior to COE); any existing financing secured by the Property or any part
thereof shall be satisfied and discharged in full at or prior to COE and any
liens or encumbrances relating thereto shall be terminated and released of
record at or prior to COE or within a reasonable time thereafter to the extent
permitted by law and the Escrow Agent and in accordance with customary
conveyancing practices in the Commonwealth of Massachusetts; and Seller does not
have any defeasance or obligations with respect to any existing financing which
will delay the COE;


(ii)    to Seller’s knowledge, no notice of violation has been issued with
regard to any applicable regulation, ordinance, requirement, covenant, condition
or restriction relating to the present use or occupancy of the Property by any
person, authority or agency having jurisdiction;


(iii)    to Seller’s knowledge, there are no intended public improvements which
will or could result in any charges being assessed against the Property which
will result in a lien upon the Property;


(iv)    to Seller’s knowledge, there is no impending or contemplated
condemnation or taking by inverse condemnation of the Property, or any portion
thereof, by any governmental authorities;


(v)    there are no suits or claims pending or to Seller’s knowledge, threatened
with respect to or in any manner affecting the Property or the Tenant, nor does
Seller know of any circumstances which should or could reasonably form the basis
for any such suits or claims which have not been disclosed in writing to Buyer
by Seller;


(vi)    Seller has not entered into and there is not existing any other
agreement, written or oral, under which Seller is or could become obligated to
sell the Property, or any portion thereof, to a third party;


(vii)    Seller has not taken any action before any governmental authority
having jurisdiction thereover, the object of which would be to change the
present zoning of or other land‑use limitations, upon the Property, or any
portion thereof, or its potential use, and, to Seller’s knowledge after due
inquiry, there are no pending proceedings, the object of which would be to
change the present zoning or other land‑use limitations;


(viii)    this transaction will not in any way violate any other agreements to
which Seller is a party;


(ix)    Seller has full power and authority to execute, deliver and perform
under this Agreement as well as under the Transfer Documents;



13
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



(x)    no default of Seller exists under the Lease; Seller has sent no written
notice of default to Tenant and, to Seller’s knowledge, no default of Tenant
exists under the Lease; Seller has not received any notice or correspondence
from Tenant or Tenant’s agents indicating Tenant’s desire, willingness or intent
to amend, modify, assign or terminate the Lease nor any notice or correspondence
requesting the consent of Seller to any of the foregoing;


(xi)    Tenant is not entitled to any free rent periods or rental abatements,
concessions or other inducements for any period subsequent to COE, except as set
forth on Exhibit J attached hereto;


(xii)    to the extent Seller is the original landlord under the Lease, the
Lease was negotiated in an arms-length transaction;


(xiii)    all amounts due and payable by Seller under the Contracts and the
REA’s have been paid in full and no default of Seller exists under any of the
Contracts or any of the REA’s and, to Seller’s knowledge after due inquiry, no
default of any other party exists under any of the Contracts or any of the
REA’s;


(xiv)    no consent of any third party is required in order for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;


(xv)    except as set forth in Seller’s Diligence Materials and in Section 45,
Seller has no actual knowledge that there exists or has existed, and Seller
itself has not caused any generation, production, location, transportation,
storage, treatment, discharge, disposal, release or threatened release upon,
under or about the Property of any Hazardous Materials. “Hazardous Materials”
shall mean any flammables, explosives, radioactive materials, hazardous wastes,
hazardous and toxic substances or related materials, asbestos or any material
containing asbestos (including, without limitation, vinyl asbestos tile), or any
other substance or material, defined as a “hazardous substance” by any federal,
state, or local environmental law, ordinance, rule or regulation including,
without limitation, the Federal Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, the Federal Hazardous
Materials Transportation Act, as amended, the Federal Resource Conservation and
Recovery Act, as amended, and the rules and regulations adopted and promulgated
pursuant to each of the foregoing;


(xvi)    except as set forth in Seller’s Diligence Materials and in Section 45,
to Seller’s actual knowledge, there is not now, nor has there ever been, on or
in the Property underground storage tanks, any asbestos-containing materials or
any polychlorinated biphenyls, including those used in hydraulic oils, electric
transformers, or other equipment;


(xvii)    to Seller’s knowledge, there are no proceedings pending for the
increase of the assessed valuation of the Real Property; however, the parties
acknowledge that the current real estate tax bills do not yet reflect the
construction of the Improvements;



14
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



(xviii)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Seller is a party or may be
bound; and


(xix)    Seller has not withheld any information within its possession or of
which it is actually aware regarding the Property or any part thereof that would
reasonably be considered by an experienced purchaser to be material to that
purchaser’s decision to acquire the Property.


(b)    Further, Seller hereby covenants to Buyer as of the Effective Date that:


(i)    Seller will not enter into nor execute any agreement, written or oral,
under which Seller is or could become obligated to sell the Property, or any
portion thereof, to a third party, without Buyer’s prior written consent;


(ii)    Seller will not, without the prior written consent of Buyer, take any
action before any governmental authority having jurisdiction thereover, the
object of which would be to change the present zoning of or other land‑use
limitations, upon the Property, or any portion thereof, or its potential use;


(iii)    except for any item to be prorated at COE in accordance with this
Agreement, all bills or other charges, costs or expenses arising out of or in
connection with or resulting from Seller’s use, ownership, or operation of the
Property up to COE shall be paid in full by Seller or Tenant, as applicable
under the Lease;


(iv)    all general real estate taxes, assessments and personal property taxes
that have become due with respect to the Property (except for those that will be
prorated at COE) have been paid or will be so paid by Seller or Tenant, as
applicable under the Lease, prior to COE;


(v)    Subject to the provisions of Section 43 hereof and, as to the Phase II
Building, except for any amendment to the Lease necessitated by the
re-measurement of the Phase II Building as required per the Lease, including the
rental adjustment resulting therefrom and referenced in Section 4(c) of this
Agreement, between the Effective Date and COE or any earlier termination of this
Agreement, Seller shall not execute or enter into any lease with respect to the
Property or any part thereof, or terminate, amend, modify, extend or waive any
rights under the Lease without Buyer’s prior written consent, which consent may
be withheld at Buyer’s sole discretion;


(vi)    Seller shall not alter, amend or become a party to any new Contract
unless the Contract is terminable within thirty (30) days after the Closing and
such termination can occur without penalty or other cost to Buyer;


(vii)    between the Effective Date and COE or any earlier termination of this
Agreement, Seller shall, at its sole cost:

15
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------





(1)    continue to operate the Property as heretofore operated by Seller subject
to Buyer’s rights under this Agreement to direct specific activities of Seller;


(2)    maintain or cause Tenant to maintain the Property in its current
condition and perform required and routine maintenance and make replacements of
each part of the Property that is tangible property (whether real or personal),
perform repairs or make replacements to any broken, defective or malfunctioning
portion the Property that is tangible property (whether real or personal), and
complete the construction work on the Phase II Building, including any changes
requested by Tenant, as the relevant conditions require and as required under
the Lease. Buyer hereby acknowledges, and Seller hereby covenants, that Seller
shall complete construction of the Phase II Building as required under and in
accordance with the Lease, including pursuant to any change orders requested by
Tenant per the Lease, and that no prior written consent of Buyer is required for
the Landlord to enter into any such agreement for change orders, so long as the
rent due under the Lease is not reduced and so long as the changes are permitted
per the Lease; and in connection therewith, Landlord hereby agrees to promptly
to Buyer provide copies of all documentation evidencing any such executed change
orders as may be requested by Tenant per the terms of the Lease;


(3)    pay or cause Tenant to pay (as applicable) prior to COE, all sums due for
work, materials or services furnished or otherwise incurred in the ownership,
use or operation of the Property up to COE;


(4)    comply or cause Tenant to comply with all governmental requirements
applicable to the Property;


(5)    except as required by a governmental agency, not place or permit to be
placed on any portion of the Property any new improvements of any kind or remove
or permit any improvements to be removed from the Property without the prior
written consent of Buyer;


(6)    without Buyer’s prior written consent, Seller shall not, by voluntary or
intentional act or omission to act, further cause or create any easement,
encumbrance, or mechanic’s or materialmen’s liens, and/or similar liens or
encumbrances to arise or to be imposed upon the Property or any portion thereof
that affects title thereto, or to allow any amendment or modification to any
existing easements or encumbrances, except for the REA to be executed pursuant
to Section 47 below;


(7)    use commercially reasonable efforts to cause Tenant to comply in all
respects with the terms, covenants and conditions of the Lease; and


(8)    Seller shall perform its obligations under all Leases, REAs and
Contracts;



16
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



(viii)    Subject to the provisions of Section 45, Seller shall and hereby does
assign to Buyer, effective as of COE, all claims, counterclaims, defenses, or
actions, whether at common law, or pursuant to any other applicable federal or
state or other laws which Seller may have against any third parties relating to
the existence of any Hazardous Materials in, at, on, under or about the Property
(including Hazardous Materials released on the Property prior to COE and
continuing in existence on the Property at COE);


(ix)    Seller shall not, without the prior written consent of Buyer, provide a
copy of, nor disclose any of the terms of, this Agreement to any appraiser, and
Seller shall instruct Broker that it may not provide a copy of nor disclose any
of the terms of this Agreement to any appraiser without the prior written
consent of Buyer; and


(x)    should Seller receive notice or knowledge of any information regarding
any of the matters set forth in this Section 13 after the Effective Date and
prior to COE, Seller will immediately notify Buyer of the same in writing.


All representations and warranties made in this Agreement by Seller shall
survive the execution and delivery of this Agreement and each COE for a period
of one (1) year after the last COE hereunder. Seller shall and does hereby
indemnify against and hold Buyer harmless from any loss, damage, liability and
expense, together with all court costs and reasonable attorneys’ fees which
Buyer may incur, by reason of any misrepresentation by Seller or any breach of
any of Seller’s warranties or covenants. If Buyer proceeds to COE pursuant to
the terms and conditions hereof, Seller’s indemnity and hold harmless
obligations under this paragraph shall commence upon COE and survive each COE
for a period of one (1) year after the last COE hereunder, it being understood
and agreed that nothing in this paragraph shall limit Buyer’s rights or remedies
prior to COE. Seller’s indemnity obligations hereunder shall in no event exceed
$2,000,000.00.


14.    BUYER’S REPRESENTATIONS WARRANTIES AND COVENANTS.


(a)    Buyer hereby represents and warrants to Seller as of the Effective Date
and again as of COE that:


(i)    Buyer has full power and authority to execute, deliver and perform under
this Agreement as well as under the Transfer Documents;


(ii)    there are no actions or proceedings pending or to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the documents, the agreed upon
forms of which are attached hereto as Exhibits;


(iii)    no consent of any third party is required for Buyer to enter into this
Agreement and to perform Buyer’s obligations hereunder;



17
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



(iv)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Buyer is a party or may be
bound; and


(v)    Buyer shall comply with all of the terms and provisions of Section 45 of
this Agreement.


(b)    Further, Buyer hereby covenants to Seller as of the Effective Date that:


(i)    should Buyer receive notice or knowledge of any information regarding any
of the matters set forth in this Section 14 after the Effective Date and prior
to COE, Buyer will promptly notify Seller of the same in writing.


All representations and warranties made in this Agreement by Buyer shall survive
the execution and delivery of this Agreement and COE for a period of one (1)
year. Buyer shall and does hereby indemnify against and hold Seller harmless
from any loss, damage, liability and expense, together with all court costs and
reasonable attorneys’ fees, if awarded by a court of law, which Seller may
incur, by reason of any misrepresentation by Buyer or any breach of any of
Buyer’s warranties or covenants. Buyer’s indemnity and hold harmless obligations
under this paragraph shall commence upon COE shall survive COE for a period of
one (1) year. Buyer’s indemnity obligations hereunder shall in no event exceed
$1,000,000.00.


15.    RENTS AND DEPOSITS. Seller and Buyer agree that, in addition to all other
conditions and covenants contained herein, Seller shall deliver to Buyer and
Escrow Agent not later than the day immediately prior to COE information,
certified by Seller to be true and accurate as of the date thereof and as of the
date of COE, with respect to (i) the amount of Tenant’s security deposit under
the Lease, if any, and (ii) prepaid and/or abated rents and/or current rents,
including, without limitation, the amount thereof and the date to which such
rents have been paid.


16.    BROKER’S COMMISSION. Concerning any brokerage commission, the Parties
agree as follows:


(a)    the Parties warrant to one another that they have not dealt with any
finder, broker or realtor in connection with this Agreement except Cushman &
Wakefield (“Broker”);


(b)    if any person shall assert a claim to a finder’s fee or brokerage
commission on account of alleged employment as a finder or broker in connection
with this Agreement (including Broker), the Party under whom the finder or
broker is claiming shall indemnify and hold the other Party harmless from and
against any such claim and all costs, expenses and liabilities incurred in
connection with such claim or any action or proceeding brought on such claim,
including, but not limited to, counsel and witness fees and court costs in
defending against such claim. The provisions of this subsection shall survive
cancellation of this Agreement or COE; and


(c)     Seller shall be responsible for payment of a commission to Broker
pursuant to a separate written agreement between Seller and Broker, which
commission shall be paid at COE.

18
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------





17.    CLOSE OF ESCROW. As to the Phase I Property, COE shall be on or before
5:00 p.m. MST on the tenth (10th) day after the expiration of the Study Period.
As to the Phase II Property, COE shall be on or before 5:00 p.m. MST on the
earlier to occur of: (i) the one year anniversary of the date that Tenant
actually commenced payment of full unabated rent for the Phase II Building
pursuant to the Lease, or (ii) August 1, 2015 (the “Outside Date”). Each such
date on which COE occurs for either Phase I Property or Phase II Property is
referred to herein as the “Closing Date”. Buyer may extend each Closing Date for
up to an additional fifteen (15) days upon delivery of written notice to extend
the Closing Date to Escrow Agent prior to the original Closing Date, but in no
event will said extension reduce the Purchase Price of the Phase II Property as
allowed under Section 4(c) of this Agreement.


18.    ASSIGNMENT. This Agreement may not be assigned by Seller without the
prior written consent of Buyer which consent shall not be unreasonably withheld.
Buyer may assign its rights under this Agreement, in whole or in part, to any
one or more affiliates of Buyer without seeking or obtaining Seller’s consent,
it being agreed and understood that Buyer may partially assign this Agreement to
one or more affiliates so that different affiliates may consummate the purchase
of each portion of the Property. Reasonable evidence of such assignment shall be
provided to Seller. Buyer may also designate someone other than Buyer, as
grantee under the Transfer Documents, by providing written notice of such
designation at least five (5) days prior to COE. Such assignment shall not
become effective until the assignee executes an instrument whereby such assignee
expressly assumes all unperformed obligations of Buyer under this Agreement. No
assignment shall release or otherwise relieve Buyer from any obligations
hereunder; provided, however, with respect to any assignment, if COE occurs the
assigning party (but not the assignee) shall be relieved of all its obligations
arising under this Agreement before, on and after COE.


19.    RISK OF LOSS. Seller shall bear all risk of loss resulting from or
related to damage of or to the Property or any part thereof which may occur
prior to COE. Seller shall also bear all risk of loss resulting from or related
to a taking or condemnation of the Property or any part thereof with respect to
which written notice of a proposed condemnation or taking is received, a
condemnation proceeding is commenced, a condemnation proceeding is concluded or
all or any part of the Property is conveyed in lieu of condemnation prior to COE
(any such damage, taking or condemnation event a “Risk of Loss Event”). In the
event of any Risk of Loss Event prior to COE, Buyer may, at Buyer’s sole option,
by written notice to Seller and Escrow Agent, cancel this Agreement whereupon
the Earnest Money Deposit shall be paid immediately by Escrow Agent to Buyer
and, except as otherwise provided in this Agreement, neither of the Parties
shall have any further liability or obligation hereunder. In the alternative,
Buyer may attempt to negotiate an appropriate downward adjustment of the
Purchase Price. If Seller and Buyer cannot agree upon such a downward adjustment
within a reasonable period (not to exceed ten (10) days from the date Buyer
receives notice of the loss) Buyer may cancel this Agreement as provided above.
In the event of any Risk of Loss Event which does not result in a termination of
this Agreement, Seller shall at COE and as a condition precedent thereto, pay
Buyer or credit Buyer against the Purchase Price the amount of any insurance or
condemnation proceeds, or assign to Buyer, as of COE and in a form acceptable to
Buyer, all rights or claims for relief to the same, and credit to Buyer an
amount equal to the deductible (if any) under the insurance policy.

19
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------





20.    REMEDIES.


(a)    Seller’s Breach. If Seller breaches this Agreement, including, without
limitation, breach of any representation or warranty of Seller set forth herein
and/or the failure of Seller to satisfy any conditions precedent to COE
specified in Section 12 above that is exclusively within Seller’s control, Buyer
may, at Buyer’s sole option, after notice to Seller and expiration of a ten (10)
day cure period, either: (i) by written notice to Seller and Escrow Agent,
cancel this Agreement whereupon the Earnest Money Deposit shall be paid
immediately by Escrow Agent to Buyer, Seller shall promptly reimburse to Buyer
its reasonable out-of-pocket and third-party property diligence expenses
properly documented up to an aggregate of Five Hundred Thousand Dollars
($500,000.00) and, except as otherwise provided in this Agreement, neither of
the Parties shall have any further liability or obligation hereunder; (ii)
extend the date scheduled for COE for such reasonable period of time as may be
required to permit Seller to cure or remedy such breach (provided such period of
time shall not exceed thirty (30) days unless such greater period of time is
agreed to in writing by Seller); or (iii) seek specific performance against
Seller in which event COE shall be automatically extended as necessary.
Notwithstanding the foregoing, if specific performance is unavailable as a
remedy to Buyer because of Seller’s affirmative act or intentional omission,
Buyer shall be entitled to pursue all rights and remedies available at law or in
equity (subject to the provisions of this subsection below). Seller hereby
acknowledges and agrees that the provisions of this Section 20(a) shall not
limit any rights or remedies Buyer may have against Seller after COE for any
misrepresentation, breach of a warranty or default by Seller in any of its
obligations under the this Agreement, the Transfer Documents or any other
documents to be entered into pursuant to this Agreement except as expressly set
forth in this Agreement to the contrary. Notwithstanding any language to the
contrary set forth in this Agreement, the Transfer Documents or other documents
to be entered into pursuant to this Agreement, in no event shall Seller be
liable for indirect, consequential, special or punitive damages under this
Agreement, the Transfer Documents, or any other documents to be entered into
pursuant to this Agreement.


(b)    Buyer’s Breach. If Buyer breaches this Agreement, as its sole remedy
Seller shall be entitled to retain the Earnest Money Deposit in accordance with
subsection 5(b) as Seller’s agreed and total liquidated damages. Seller hereby
waives any right to seek any equitable or legal remedies against Buyer.


21.    ATTORNEYS’ FEES. If there is any litigation to enforce any provisions or
rights arising under this Agreement, the unsuccessful party in such litigation,
as determined by the court, agrees to pay the successful party, as determined by
the court, all costs and expenses, including, but not limited to, reasonable
attorneys’ fees incurred by the successful party, such fees to be determined by
the court. For purposes of this Section 21, a party will be considered to be the
“successful party” if (a) such party initiated the litigation and substantially
obtained the relief which it sought (whether by judgment, voluntary agreement or
action of the other party, trial, or alternative dispute resolution process),
(b) such party did not initiate the litigation and either (i) received a
judgment in its favor, or (ii) did not receive judgment in its favor, but the
party receiving the judgment did not substantially obtain the relief which it
sought, or (c) the other party to the litigation withdrew its claim or action
without having substantially received the relief which it was seeking.

20
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------





22.    NOTICES.


(a)    Addresses. Except as otherwise required by law, any notice required or
permitted hereunder shall be in writing and shall be given by personal delivery,
or by deposit in the U.S. Mail, certified or registered, return receipt
requested, postage prepaid, addressed to the Parties at the addresses set forth
below, or at such other address as a Party may designate in writing pursuant
hereto, or telecopy (fax) or electronic mail (e-mail), or any express or
overnight delivery service (e.g., Federal Express), delivery charges prepaid:


if to Seller:
c/o The Gutierrez Company

One Wall Street
Burlington, MA 01803
Attn:    Arthur J. Gutierrez, Jr., President
Tel.:    (781) 272-7000
Fax:    (781) 272-3130
Email:     ajgutierrez@gutierrezco.com
With copies to:                Gloria M. Gutierrez, Executive Vice President
and Corporate Counsel
The Gutierrez Company
One Wall Street
Burlington, MA 01803
Tel: (781) 272-7000
Fax: (781) 272-3130
Email: ggutierrez@gutierrezco.com


if to Buyer:                    American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn:    Legal Department – Real Estate
Tel.:    (602) 778-8700     
Fax:    (480) 449-7012
Email: jdelia@arcpreit.com and
gwellner@arcpreit.com


with copies to:
Kutak Rock LLP    

8601 N. Scottsdale Road, Suite 300
Scottsdale, AZ 85253
Attn:    Jason D. Stych, Esq.
Tel.:    (480) 429-5000
Fax:    (480) 429-5001
Email: jason.stych@kutakrock.com


If to Escrow Agent:
First American Title Insurance Company

2425 E. Camelback Road, Suite 300

21
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



Phoenix, AZ 85016
Attn:    Mr. Brandon Grajewski
Tel.:    (602) 567-8145
Fax:    (602) 567-8101
Email: bgrajewski@firstam.com    


(b)     Effective Date of Notices. Notice shall be deemed to have been given on
the date on which notice is delivered, if notice is given by personal delivery
or telecopy or e-mail, and on the date of deposit in the mail, if mailed or
deposited with the overnight carrier, if used. Notice shall be deemed to have
been received (i) on the date on which the notice is received, if notice is
given by telecopy or personal delivery or e-mail, (ii) on the first business day
following deposit with an overnight carrier, if used, and (iii) on the second
(2nd) day following deposit in the U.S. Mail, if notice is mailed. If escrow has
opened, a copy of any notice given to a party shall also be given to Escrow
Agent by regular U.S. Mail or by any other method provided for herein.


23.    CLOSING COSTS.


(a)    Closing Costs. Seller and Buyer agree to pay closing costs as indicated
in this Agreement and in the escrow instructions attached hereto as Exhibit F,
and by this reference incorporated herein (the “Escrow Instructions”). At COE,
Seller shall pay (i) the costs of releasing all liens, judgments, and other
encumbrances that are to be released and of recording such releases, (ii)
one-half the fees and costs due Escrow Agent for its services, (iii) the
transfer tax associated with the sale of the Property, if any, and (iv) all
other costs to be paid by Seller under this Agreement, so long as they are
customarily paid by sellers in the Commonwealth of Massachusetts. At COE, Buyer
shall pay (i) one-half the fees and costs due Escrow Agent for its services, and
(ii) the cost of the Survey, and (iii) all other costs to be paid by Buyer under
this Agreement, so long as they are customarily paid by buyers in the
Commonwealth of Massachusetts. Except as otherwise provided for in this
Agreement, Seller and Buyer will each be solely responsible for and bear all of
their own respective expenses, including, without limitation, expenses of legal
counsel, accountants, and other advisors incurred at any time in connection with
pursuing or consummating the transaction contemplated herein.


(b)    Prorations. Real estate taxes shall be prorated based upon the current
valuation and latest available tax rates. All prorations shall be calculated
through escrow as of COE based upon the latest available information, including,
without limitation, a credit to Buyer for any rent prepaid by Tenant for the
period beginning with and including the date on which the closing occurs through
and including the last day of the month in which the closing occurs. All other
credits to Buyer shall be similarly prorated. If COE is on or after the 20th day
of the calendar month in which COE occurs, the monthly base rent due to Buyer
under the terms of the Lease for the full calendar month of the month following
the day on which COE occurs (the “Initial Rent”) shall be credited to Buyer at
COE (and, in such event, Tenant shall pay the Initial Rent to Seller and,
notwithstanding the terms of the Lease, shall not be obligated to make a payment
for the Initial Rent to Buyer). Any other closing costs not specifically
designated as the responsibility of either Party in the Escrow Instructions or
in this Agreement shall be paid by Seller and Buyer according to the usual and
customary allocation of the same by Escrow Agent. Seller agrees that all closing
costs

22
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



payable by Seller shall be deducted from Seller’s proceeds otherwise payable to
Seller at COE. Buyer shall deposit with Escrow Agent sufficient cash to pay all
of Buyer’s closing costs. Except as provided in this Section 23, Seller and
Buyer shall each bear their own costs in regard to this Agreement.


(c)    Post-Closing Adjustment. If after COE, the parties discover any errors in
adjustments and apportionments or additional information becomes available which
would render the closing prorations inaccurate, the same shall be corrected as
soon after their discovery as possible. The provision of this Section 23(c)
shall survive COE except that no adjustment shall be made later than eighteen
(18) months after COE unless prior to such date the Party seeking the adjustment
shall have delivered a written notice to the other Party specifying the nature
and basis for such claim; provided, however, in the event an adjustment is
sought due to the fact that current tax bills with respect to the Property had
not yet been issued as of COE, the provisions of this Section 23(c) shall
survive with respect to any closing proration of real property taxes until
thirty (30) days after Buyer’s receipt of tax bills for the period of time
during which COE occurred. In the event that such claim is valid, the Party
against whom the claim is sought shall have ten (10) days in which to remit any
adjustment due.


(d)    Instructions. This Agreement, together with the Escrow Instructions,
shall constitute escrow instructions for the transaction contemplated herein.
Such escrow instructions shall be construed as applying principally to Escrow
Agent’s employment.


(e)     Survival. The provisions of this Section 23 shall survive COE.


24.    ESCROW CANCELLATION CHARGES. If escrow fails to close because of Seller’s
default, Seller shall be liable for any cancellation charges of Escrow Agent. If
escrow fails to close because of Buyer’s default, Buyer shall be liable for any
cancellation charges of Escrow Agent. If escrow fails to close for any other
reason, Seller and Buyer shall each be liable for one‑half of any cancellation
charges of Escrow Agent. The provisions of this Section 24 shall survive
cancellation of this Agreement.


25.    APPROVALS. Concerning all matters in this Agreement requiring the consent
or approval of any Party, the Parties agree that any such consent or approval
shall not be unreasonably withheld unless otherwise provided in this Agreement.


26.    ACCEPTANCE OF DEED. The acceptance of the Deed by the Buyer or his
nominee, as the case may be, and the consummation of the transaction set forth
herein shall be deemed to be a full performance and discharge of every agreement
and obligation of Seller herein contained or expressed, except for those
obligations of Seller or Buyer set forth in the Transfer Documents, in any
documents delivered by or on behalf of Seller at closing, or in this Agreement
which are expressly stated as surviving the Closing Date or COE, each of which
shall survive, as the same may be limited herein, as applicable.



23
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



27.    ADDITIONAL ACTS. The Parties agree to execute promptly such other
documents and to perform such other acts as may be reasonably necessary to carry
out the purpose and intent of this Agreement.


28.    GOVERNING LAW. This Agreement shall be governed by and construed or
enforced in accordance with the laws of the Commonwealth of Massachusetts.


29.    CONSTRUCTION. The terms and provisions of this Agreement represent the
results of negotiations among the Parties, each of which has been represented by
counsel of its own choosing, and neither of which has acted under any duress or
compulsion, whether legal, economic or otherwise. Consequently, the terms and
provisions of this Agreement shall be interpreted and construed in accordance
with their usual and customary meanings, and the Parties each hereby waive the
application of any rule of law which would otherwise be applicable in connection
with the interpretation and construction of this Agreement that ambiguous or
conflicting terms or provisions contained in this Agreement shall be interpreted
or construed against the Party whose attorney prepared the executed Agreement or
any earlier draft of the same.


30.    TIME OF ESSENCE. Time is of the essence of this Agreement. However, if
this Agreement requires any act to be done or action to be taken on a date which
is a Saturday, Sunday or legal holiday, such act or action shall be deemed to
have been validly done or taken if done or taken on the next succeeding day
which is not a Saturday, Sunday or legal holiday, and the successive periods
shall be deemed extended accordingly.


31.    INTERPRETATION. If there is any specific and direct conflict between, or
any ambiguity resulting from, the terms and provisions of this Agreement and the
terms and provisions of any document, instrument or other agreement executed in
connection herewith or in furtherance hereof, including any Exhibits hereto, the
same shall be consistently interpreted in such manner as to give effect to the
general purposes and intention as expressed in this Agreement which shall be
deemed to prevail and control.


32.    HEADINGS. The headings of this Agreement are for reference only and shall
not limit or define the meaning of any provision of this Agreement.


33.    FAX AND COUNTERPARTS. This Agreement may be executed by facsimile, by
email (in “.pdf” format) and/or in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, and all of which
together shall constitute one and the same instrument.


34.    INCORPORATION OF EXHIBITS BY REFERENCE. All Exhibits to this Agreement
are fully incorporated herein as though set forth at length herein.


35.    SEVERABILITY. If any provision of this Agreement is unenforceable, the
remaining provisions shall nevertheless be kept in effect.



24
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



36.    ENTIRE AGREEMENT. This Agreement contains the entire agreement between
the Parties and supersedes all prior agreements, oral or written, with respect
to the subject matter hereof. The provisions of this Agreement shall be
construed as a whole and not strictly for or against any Party.


37.    LIABILITY OF TRUSTEE, SHAREHOLDER, BENEFICIARY, ETC; SURVIVAL. If the
Seller or Buyer executes this Agreement in a representative or fiduciary
capacity, only the estate represented shall be bound, and neither the Seller nor
Buyer so executing, nor any trustee, partner (general or limited), shareholder,
director, officer or beneficiary of any partnership, corporation or trust,
manager or member of any limited liability company and any managing agent or
representative shall be personally liable for any obligation, express or
implied, hereunder. Each party acknowledges that such party’s obligations with
respect to any covenant, obligation, indemnity, representation or warranty under
this Agreement which expressly survives the Closing shall be considered a
“liability” for purposes of any distribution limitation imposed under the
organizational laws applicable to such party, its members and/or their
respective partners, members and shareholders.


38.    PRIVILEGE TAXES. Seller represents, warrants and covenants to Buyer that
all state and local transaction privilege, sales, excise, use or similar taxes
relating to the development, sale or rental of the Property (including, without
limitation any speculative builder tax, owner-builder tax, or construction
contractor tax) have been paid and Seller shall pay any such taxes that may
arise as a result of the sale of the Property to Buyer as and when due. Seller
shall indemnify, hold harmless and defend the Indemnified Parties from any and
all Claims relating to a breach of the preceding sentence. The provisions of
this Section shall survive COE.


39.    SEC S-X 3-14 Audit. In order to enable Buyer to comply with the reporting
requirements of the Securities and Exchange Commission (the “SEC”), Seller
agrees to provide Buyer and its representatives information sufficient for Buyer
to comply with SEC Rule 3-14 of Regulation S-X, including Seller's most current
financial statements relating to the financial operation of the Property for the
current fiscal year and the most recent pre-acquisition fiscal year, and upon
request, support for certain operating revenues and expenses specific to the
Property (collectively, the “SEC Filing Information”). Seller understands that
certain of the SEC Filing Information may be included in filings required to be
made by Buyer with the SEC. Seller will cooperate in providing data and by being
available to answer questions with respect to its records as they arise, both
before and after the expiration of the Study Period. This Section 39 shall
survive Closing for a period of one (1) year.


40.    TENANT AUDIT RIGHT. In the event that Tenant has the right to inspect and
audit the books, records and other documents of the landlord under the Lease
which evidence the purchase price of the Real Property, the development and
construction costs of the Improvements, and/or common area maintenance costs and
expenses, Seller hereby covenants and agrees that it shall retain such books,
records and other documents which will enable Tenant to conduct a full and
complete audit thereof until the date that is six (6) months after the latest
date that Tenant could demand an inspection and/or audit thereof pursuant to the
Lease and, upon written request therefore from Buyer, or any successor or
assign, thereof, shall provide both Buyer and Tenant with reasonable

25
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



access thereto and otherwise reasonably cooperate with both Buyer and Tenant
with respect to such inspection and/or audit by Tenant. In the event Tenant
claims any right to a credit, refund or other reimbursement as a result of such
audit, Seller shall indemnify, hold harmless and defend the Indemnified Parties
from any and all Claims relating thereto or arising therefrom. The provisions of
this Section 40 shall survive COE.


41.    LIKE-KIND EXCHANGE. (a) Seller agrees to reasonably cooperate with Buyer
by executing such documents or taking such action as Buyer reasonably requests
in connection with any tax deferred exchange pursuant to Section 1031 of the Tax
Code, provided that (i) the transaction contemplated by this Agreement shall not
be conditioned upon completion of such exchange; (ii) Seller shall not be
required to take title to any real property in connection with any such
exchange; (iii) Seller shall not incur any cost or liability by reason of any
such exchange; and (iv) Seller shall not be relieved of any of its obligations
under this Agreement as a result of any such exchange.
(b) Buyer agrees to reasonably cooperate with Seller by executing such documents
or taking such action as Seller reasonably requests in connection with any tax
deferred exchange pursuant to Section 1031 of the Tax Code, provided that (i)
the transaction contemplated by this Agreement shall not be conditioned upon
completion of such exchange; (ii) Buyer shall not be required to take title to
any real property (other than the Property) in connection with any such
exchange; (iii) Buyer shall not incur any liability by reason of any such
exchange; and (iv) Buyer shall not be relieved of any of its obligations under
this Agreement as a result of any such exchange.


42.    DISCLAIMER OF WARRANTIES AND REPRESENTATIONS. Except for the
representations and warranties set forth herein and in the Transfer Documents or
any other documents delivered by or on behalf of Seller at closing, the Buyer
acknowledges that the Buyer has not been influenced to enter into this
transaction nor has he relied upon any warranties or representations with
respect to the condition of the Property or any facts or matters relating
thereto. Except for the obligations of Seller under this Agreement and under the
Transfer Documents or any other documents delivered by or on behalf of Seller at
closing and the representations expressly set forth herein and in the Transfer
Documents or any other documents delivered by or on behalf of Seller at closing,
Buyer agrees that the Property shall be sold and that Buyer shall accept
possession on the Closing Date on an “as is, where is, with all faults” basis.


43.    LEASE SPLIT CONTINGENCY. Seller and Buyer agree and acknowledge that
Seller is trying to modify and separate the Lease such that there are three (3)
separate, but identical leases (except for economic and other property specific
provisions), one for each of Phase I, Phase II, and Phase III (as further
described in the Lease). In the event Seller is unable to deliver two (2) fully
executed leases (one for the Phase I Property and one for the Phase II Property)
in forms reasonable acceptable to Buyer and Seller (and its lender) prior to the
expiration of the Study Period, either party may terminate this Agreement by
notice to the other party, whereupon the Earnest Money Deposit shall be paid
immediately by Escrow Agent to Buyer, Seller shall promptly reimburse to Buyer
its reasonable out-of-pocket and third-party property diligence expenses
properly documented up to an aggregate of Forty Thousand Dollars ($40,000.00)
and, except as otherwise provided in this Agreement, neither of the Parties
shall have any further liability or obligation

26
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



hereunder. Upon expiration of the Study Period, the term “Lease” shall refer to
the two (2) leases so delivered and approved by the Parties as aforesaid.


44.    PHASE III ROFO. At Closing, Seller and Buyer shall execute and deliver
(a) a Right of First Offer Agreement (the “Right of First Offer Agreement”)
whereby (i) Seller grants Buyer right of first offer to purchase property owned
by Seller referred to in the Lease as Phase III and more particularly described
on Exhibit H attached hereto (the “Phase III Property”); and (b) a memorandum to
be recorded against the Phase III Property in the real property records in the
jurisdiction in which the Phase III Property is located at the COE of the Phase
I Property (the “Memorandum of ROFO”). The Right of First Offer Agreement shall
be agreed upon between Buyer and Seller prior to the expiration of the Study
Period and, if Seller and Buyer are unable to agree upon the Right of First
Offer Agreement by the expiration of the Study Period, either party may
terminate this Agreement by notice to the other party, and the Earnest Money
Deposit shall be returned immediately to Buyer and, except as otherwise provided
in this Agreement, neither of the Parties shall have any further liability or
obligation under this Agreement. The Parties do hereby agree, however, that
Buyer’s right of first offer on the Phase III Property shall be subject and
subordinate to the rights of Tenant under the Lease, and that the relevant time
for accepting any offers from Seller shall be five (5) business days.


45.    HAZARDOUS MATERIALS.


(a)     Seller expressly discloses to Buyer, and Buyer acknowledges, that the
Property is currently undergoing assessment and remediation by Seller’s
predecessor in title, Tyco Electronics Corporation (“Tyco”), with the oversight
and approval of the Commonwealth of Massachusetts Department of Environmental
Protection, to the extent required under the Massachusetts Contingency Plan, as
a Tier 1A Site under the Massachusetts Contingency Plan and any applicable
environmental laws.  As such, the Property and, upon the Closing, the Buyer (as
a successor in title and/or assign to Seller) are subject to the terms and
provisions of two certain Purchase and Sale Agreements and a Site Access
Agreement with Tyco, copies of which are attached hereto and made a part hereof
as Exhibit I (collectively, the “Tyco Agreements”).  During the Study Period,
the Buyer shall have the opportunity to review and approve the Tyco Agreements
as binding on the Property and the Buyer (and its successors and assigns).


(b)    Buyer represents and warrants to Seller that it will not breach any of
the terms and provisions of the Tyco Agreements.


(c)    Buyer (and its successors and assigns) will indemnify and defend Seller
(The Gutierrez Company, and their successors and assigns) from any losses,
claims, liens or expenses (including reasonable consultant and attorneys’ fees
and expenses whether foreseeable or unforeseeable) that result from or relate to
Buyer’s breach of any of the terms and provisions of, or Buyer’s obligations
under, the Tyco Agreements or this Section 45. 


(d)    Buyer (and its successors and assigns) agree to maintain the
confidentiality of all information relating to the Tyco Agreements and the
Property. Notwithstanding the foregoing, Buyer may disclose such information (i)
to its respective consultants, investors, lenders, appraisers,

27
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



attorneys, accountants, advisers, and affiliates (collectively, “Related
Parties”), provided the Buyer shall advise each parties of the confidential
nature of such information and that such parties are required to maintain the
confidentiality thereof, and (ii) to the extent Buyer is required to disclose
the same pursuant to a court order, applicable laws or regulations or pursuant
to a legal dispute between Buyer and Seller.  In the event the transaction
contemplated by this Agreement is not consummated, any information furnished to,
or obtained by or through any party as a result of its investigations or
otherwise in connection with the transaction contemplated hereby, shall be
treated by Buyer, its agents, contractors, successors and assigns as
confidential information to the extent it is not otherwise public or generally
available to the public.  In the event that the transaction is not consummated,
the Tyco Agreements (along with the Seller’s Diligence Materials), and all
copies thereof, shall be immediately returned to Seller, or, at Seller’s
request, destroyed.


(e)    Buyer agrees to incorporate the terms and provisions of this Section 45
into any future purchase and sale agreement in connection with the sale of the
Property by Buyer.


(f)    Despite the general assignment set forth in Section 13(b)(viii) of this
Agreement, Seller reserves the right to seek reimbursement from Tyco for any
amounts previously paid by Seller in connection with the construction of the
Improvements and due to Seller pursuant to the Tyco Agreements.


(g)    The provisions of this Section shall survive the Closing or any earlier
termination of this Agreement.


46.    POST-CLOSING COVENANT. As a condition of Closing, Buyer shall execute a
recordable form of covenant that shall run with the Property and shall be
binding on Buyer’s successors and assigns in a form reasonably approved by
Buyer, whereby Buyer agrees not to construct any additional rentable square
footage on the Real Property in excess of the rental square footage of Phase I
Building and Phase II Building, as applicable, without first obtaining a
modification to the Planned Development District from the Town of Burlington to
allow any such excess rentable square footage on the Real Property if, and to
the extent, such modification is required by the Town of Burlington. Such
covenant shall be included in the Deed. The form of such covenant shall be
agreed upon between Buyer and Seller prior to the expiration of the Study Period
and, if Seller and Buyer are unable to agree upon the Right of First Offer
Agreement by the expiration of the Study Period, either party may terminate this
Agreement by notice to the other party anytime thereafter (until the parties’
agreement to the form of the covenant), and the Earnest Money Deposit shall be
returned immediately to Buyer and, except as otherwise provided in this
Agreement, neither of the Parties shall have any further liability or obligation
under this Agreement.


47.    REA. Simultaneously with the process of separating the Lease as aforesaid
in Section 43, Seller shall deliver to Buyer a fully executed reciprocal
easement agreement affecting the Property (the “REA”) to address the management
of the common areas, the parking (including the allocation of parking between
the Property and the Phase III Property), and the allocation of costs amongst
the owners of the Property and the owner of the Phase III Property. The REA
shall be in form reasonably acceptable to Buyer and Seller (and its lender). The
REA shall be recorded with the applicable Registry of Deeds prior to the Closing
on the Phase I Property. The REA, together

28
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



with Notices of Leases (and SNDA’s) reflecting the separation of the Lease as
described in Section 43, shall be permitted encumbrances on the Property The
form of the REA shall be agreed upon between Buyer and Seller prior to the
expiration of the Study Period and, if Seller and Buyer are unable to agree upon
the REA by the expiration of the Study Period, either party may terminate this
Agreement by notice to the other party anytime thereafter (until the parties’
agreement to the form of the REA), and the Earnest Money Deposit shall be
returned immediately to Buyer and, except as otherwise provided in this
Agreement, neither of the Parties shall have any further liability or obligation
under this Agreement.






[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
[SIGNATURES ON FOLLOWING PAGE(S)]









29
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
Effective Date.




SELLER:
BURLINGTON CROSSING REALTY TRUST,
a Massachusetts nominee trust




By:    /s/ Arthur J. Gutierrez, Jr.
Printed Name:     Arthur J. Gutierrez, Jr.
Its: Trustee and not Individually






BUYER:
ARCP ACQUISITIONS, LLC, a Delaware limited liability company





By:    /s/ Todd J. Weiss                
Printed Name:    Todd J. Weiss                
Its:        Authorized Officer            





30
Green Mountain
Burlington, MA
4835-4159-5931.4

--------------------------------------------------------------------------------



ESCROW AGENT’S ACCEPTANCE




The foregoing fully executed Agreement together with the Earnest Money Deposit
is accepted by the undersigned this __4__ day of ____June__, 2014, which for the
purposes of this Agreement shall be deemed to be the date of Opening of Escrow.
Escrow Agent hereby accepts the engagement to handle the escrow established by
this Agreement in accordance with the terms set forth in this Agreement.


FIRST AMERICAN TITLE INSURANCE COMPANY




By: /s/Brandon Grajewski


Title: Escrow Officer



31
Green Mountain
Burlington, MA
4835-4159-5931.4